Citation Nr: 1114538	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-13 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2007, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  

In August 2007, April 2009, and again in December 2010, the Board remanded this matter for additional evidentiary development.  Following the April 2009 Board remand, the Veteran's claims of service connection for a right knee disability, a right wrist disability, a disability of bones and muscles, and of the back and upper chest were granted in a September 2010 rating decision.  These claims were granted in full and no further action is required.  Following the most recent December 2010 remand, a clarifying medical opinion was obtained and the dictates of that remand were substantially followed.  As such, the Board may proceed to decide the merits of this matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

As provided in the April 2009 and December 2010 remands, the Veteran, through his representative raised a claim of service connection for tinnitus in a March 2009 written statement.  This matter has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Furthermore, in November 2010, the Veteran's representative submitted a VA Form 8 which indicates that the issues on appeal include right ear hearing loss, a right knee disability, a disability of the back bones and muscles, and of the upper chest muscle.  It is unclear whether the Veteran wishes to file a notice of disagreement as to the grant of service connection found in the September 2010 rating decision.  As such, the RO should clarify whether the Veteran wishes to appeal the initial evaluation of these service-connected claims and if so adjudicate the matter appropriately.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's right ear hearing loss is related to an in-service disease or injury, to include in-service acoustic trauma.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by service; and right ear hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (1) (2010); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's claim, a letter dated in May 2005 satisfied the second and third elements under the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2010); Quartuccio, 16 Vet. App. at 187.  A letter dated in September 2007 satisfied the first element under the duty to notify provisions.  Dingess, 19 Vet. App. 473.  Although this letter was not sent prior to the initial adjudication of the service connection claim, the Veteran has not been prejudiced as he was provided adequate notice, given time to submit additional evidence and arguments, and his claim was readjudicated in supplemental statements of the case (SSOC) dated in December 2008, September 2010, and February 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded VA medical examinations in October 2008 and June 2009 to obtain opinions as to whether his right ear hearing loss can be directly attributed to service.  As provided in the December 2010 remand, the June 2009 VA examination was inadequate and needed a clarifying opinion, which was obtained in December 2010.  The Board has reviewed the examination report and determined that the December 2010 opinion is adequate, as it is predicated on a full reading of medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the results of hearing tests performed during service, as well as the subsequent evaluations.  The examiner also provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's bilateral hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  During the examinations, the Veteran reported that his hearing problems result in difficulty hearing conversations.  It appears that the examiner noted how the Veteran's disability affected his occupational functioning and daily activities.  Further, the Veteran has not demonstrated any prejudice caused by a deficiency in the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Further examination or opinion is not needed on the claims because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  As noted above, he presented personal testimony before the undersigned.  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran asserts that he was exposed to in-service acoustic trauma which caused or contributed to his right ear hearing loss.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For claims of service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

In this case, post-service medical records indicate that the Veteran suffers from moderately severe to profound mixed hearing loss of the right ear.  As the Veteran currently has a right ear hearing loss disability, the Board turns to the issues of in-service incurrence and nexus.  

By way of background, the Veteran's DD Form 214 provides that his MOS was that of a cook.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a low probability that a cook would be exposed to in-service noise exposure.  Despite the fact that acoustic trauma cannot be conceded based upon his MOS, the Veteran testified during his April 2007 Board hearing that he was exposed to gun fire during basic training.  The Board finds that the Veteran is competent to state that he experienced acoustic trauma in service.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is also found to be credible in these statements.

The Veteran's service treatment records are negative for findings of right ear hearing loss.  At his September 1970 military separation examination, the Veteran denied a history of hearing loss.  On clinical evaluation, his ears were normal.  Audiometric testing showed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

5

VA treatment records indicate that in August 1982, the Veteran sought treatment from VA for a perforated ear drum.  The treatment note indicates that the Veteran had a history of otalgia in both ears and decreased hearing especially in the right ear.  He also indicated a history of ear infections and noise exposure.  Examination revealed moderately severe to mild conductive hearing loss in the right ear and mild senorineural hearing loss in the left ear.  He was referred to ENT.  An October 1982 VA treatment note indicates chronic infection in his right ear for the past seven years.  Examination revealed a central perforation and the presence of choleseatoma in the middle right ear.  Audiometric testing showed bilateral hearing loss, right greater than the left.  The Veteran underwent a right modified radical mastoidectomy.

In a May 1995 private, unrelated treatment note for his back disorder, it is indicated that the Veteran had a right ear drum repair in 1984.  Clinical records showed that in February 2005, the Veteran sought treatment for a chronic infection in the right ear, with marked decreased in hearing in the past year and a half.  He reported a history of a tympanography in the 1980's.  After examining the Veteran, the examiner diagnosed him with recurrent chronic mastoiditis, right and external otitis right.  It was also noted that the Veteran had a moderately severe to severe mixed hearing loss in the right ear.  

In October 2008, the Veteran underwent a VA audiology examination.  After examining the Veteran and reviewing his claims folder, the examiner opined that it is not at least as likely as not that the Veteran's hearing loss is related to military service.  After noting the Veteran's extensive ear problems, the examiner also provided that although the Veteran's hearing loss did not exist at the time of his discharge from service, he was not an otolaryngolist and was not able to comment on the underlying disease process of the Veteran's right ear.  Given this finding, the Board remanded the matter for another VA examination so an otolaryngolist could clarify the nature and etiology of the Veteran's right ear hearing loss.  

In June 2009, the Veteran was afforded another VA examination to determine the nature and etiology of his right ear hearing loss.  During the examination, the examiner noted the Veteran's extensive history of ear problems and hearing loss.  The Veteran was diagnosed with status post right modified radical mastoidectomy, bilateral sensorineural hearing loss (with right additional conductive loss), and past history of preoperative right middle ear cholesteatoma with perforation and long-term recurrent otorrhea.  He opined that the Veteran's right ear hearing loss is less than likely to be related to any in-service symptomatology or injury, or related to any service-connected disability.  The Board, in its December 2010, found that this medical opinion was inadequate and a clarifying opinion was necessary.  

Such an opinion was obtained in December 2010.  The VA examiner clarified that he was an otolaryngologist and extensively reviewed the claims file.  The Veteran was diagnosed with status-post right modified radical mastectomy and tympanoplasty with excision of middle ear cholesteatoma and right ear moderately severe to profound mixed hearing loss.  The examiner opined that it is less than likely that the current right ear hearing loss was casually or etiologically related to any symptomatology in service and it is not casually related to any service connected disability.  The examiner based his opinion on a review of the claims file, the Veteran's oral history, and physical examination obtained in June 2009.  The examiner indicated that the medical records as well as his active service revealed no contributing incident or history of injury to disease that would account for the current condition and level of hearing in the right ear.  The Board gives the December 2010 opinion much probative weight as it is the only competent evidence speaking to the etiology of the Veteran's right ear hearing loss.

The Veteran testified during his April 2007 travel board hearing that he was exposed to gun fire during basic training.  The Veteran acknowledge that he was not diagnosed with hearing loss at service separation and was first diagnosed with hearing loss about 1985.  He indicated subsequently undergoing ear surgery and being prescribed hearing aides.  He believed that in-service loud noise exposure contributed to his hearing loss.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hearing loss (sufficient to meet the requirements of § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is competent and credible to report his in-service noise exposure, and to establish hearing problems after service discharge.  However, he is not competent to diagnose his hearing loss disability or provide an opinion as to its etiology. 

Furthermore, post-service medical records demonstrate that the Veteran did not seek medical treatment for his bilateral hearing loss until the 1980's, about 20 years after service discharge.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (finding that continuity of symptomatology may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The Board finds that the lack of medical evidence establishing hearing problems in service or for decades afterwards outweighs the Veteran's statements offered many years after service and in conjunction with his filing a claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (citing Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993)).

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current hearing loss disability and any incident of service, including in-service noise exposure.  Service connection must be denied on a direct basis.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic diseases of the nervous system, which includes sensorineural hearing loss, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not reflect a diagnosis of a hearing loss disability within one year of service separation.  Accordingly, the Veteran cannot benefit from application of the presumption.  Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a hearing loss disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.
 

ORDER

Entitlement to service connection for right ear hearing loss is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


